 1   JOHN MCCAULEY
     Quinn Emanuel Urquhart & Sullivan, LLP
 2    50 California Street, 22nd Floor
      San Francisco, CA 94111
 3   Attorney for Plaintiff Jimmy Bills
 4
     XAVIER BECERRA, State Bar No. 118517
 5   Attorney General of California
     JON S. ALLIN, State Bar No. 155069
 6   Supervising Deputy Attorney General
     SEAN W. LODHOLZ, STATE BAR NO. 299096
 7   Deputy Attorney General
      1300 I Street, Suite 125
 8    P.O. Box 944255
      Sacramento, CA 94244-2550
 9    Telephone: (916) 210-7369
      Fax: (916) 324-5205
10    E-mail: Sean.Lodholz@doj.ca.gov
     Attorneys for Defendant Sanchez
11
                              IN THE UNITED STATES DISTRICT COURT
12
                           FOR THE EASTERN DISTRICT OF CALIFORNIA
13
                                        SACRAMENTO DIVISION
14

15

16   JIMMY BILLS,                                      2:16-cv-02137-KJM-EFB (PC)
17                                          Plaintiff, STIPULATED PROTECTIVE ORDER
18                  v.
19                                                     Judge:        Hon. Kimberly J. Mueller
     E. SANCHEZ, et al.,                               Trial Date:   Not Set
20                                                     Action Filed: September 7, 2016
                                          Defendant.
21

22          IT IS STIPULATED BY THE PARTIES, BY AND THROUGH THEIR

23   RESPECTIVE COUNSEL, AND ORDERED BY THE COURT AS FOLLOWS:

24          Plaintiff and Plaintiff’s counsel have demanded the production of documents, which were

25   withheld during the now closed discovery period. Defendant contends the requests contain

26   confidential information which, if shared or disclosed, could jeopardize the safety and security of

27   institution(s) operated by the California Department of Corrections and Rehabilitation (CDCR),

28   its employees, inmates, informants and their families, the Defendant, or other individuals.
     08860-00001/11049403.1                          1
                                                    Stipulated Protective Order (2:16-cv-02137-KJM-EFB (PC))
 1   Defendant also contends that some of the information requested contains official information.
 2   The Court orders the following to protect the confidentiality of those documents:
 3          1.       The provisions of this Protective Order apply to all confidential records and
 4   information (“confidential material”) responsive to Plaintiff’s discovery requests and designated
 5   by Defendant and/or CDCR as “Confidential,” and those confidential records and information
 6   which the Court orders Defendant and/or CDCR to produce. The Court-issued Protective Order
 7   applies because those documents contain confidential information, which if shared, could
 8   jeopardize the safety and security of CDCR institutions, its employees, inmates, informants and
 9   their families, the Defendant, or other individuals.
10          2.      The confidential material may be disclosed only to the following persons:
11                  (a) Plaintiff’s retained attorney(s) of record;
12                  (b) The attorney(s) of record for Defendant and CDCR;
13                  (c) Any paralegal, secretarial, or clerical personnel regularly employed by counsel
14   for Plaintiff, Defendant, or CDCR, who are necessary to aid counsel for Plaintiff, Defendant, and
15   CDCR in the litigation of this matter;
16                  (d) Experts or consultants retained by counsel; and
17                  (e) Court personnel and stenographic reporters necessarily involved in these
18   proceedings.
19          3.      None of the confidential material or information contained within the confidential
20   material shall be shown to, discussed with, or disclosed in any other manner to Plaintiff, any other
21   inmate or former inmate, any parolee or former parolee, or any other person not indicated in
22   paragraph 2, unless a written waiver expressly authorizing such disclosure has been obtained
23   from counsel for Defendant and CDCR, who maintain possession and control over the original
24   confidential material.
25          4.      No person who has access to the confidential material, as set forth in paragraph 2,
26   shall copy any portion of the confidential material, except as necessary to provide a copy of the
27   confidential material to any other authorized individual listed in paragraph 2, or to submit copies
28   to the Court in redacted form in connection with this matter. Any copies made for such purpose
     08860-00001/11049403.1                          2
                                                     Stipulated Protective Order (2:16-cv-02137-KJM-EFB (PC))
 1   will be subject to this order. A copy of this order must be provided to any individual authorized
 2   to access the confidential material before providing that individual with access to the confidential
 3   material, including experts or consultants retained by counsel. Counsel for the parties shall
 4   maintain a record of all persons to whom access to the confidential material has been
 5   provided. The Court and counsel for Defendant and CDCR may request a copy of such record at
 6   any time to determine compliance with the Court’s order.
 7           5.      If a party expects to file any exhibits or documents with the Court that reveal
 8   confidential material, or the contents of any confidential material, a meet and confer between the
 9   parties is required to determine the appropriate redactions, as the court does not file documents
10   related to trial under seal.
11           6.      Counsel for each party shall only discuss in open court the summaries of
12   confidential information contained in any non-confidential record.
13           7.      At the conclusion of the proceedings in this case, including any period for appeal
14   or collateral review, or upon other termination of this litigation, counsel for Plaintiff shall destroy
15   all confidential materials and all copies of such material in counsel’s possession or return such
16   materials to counsel for Defendant.
17           8.      All confidential material in this matter shall be used solely in connection with the
18   litigation of this matter, or any related appellate proceeding and collateral review, and not for any
19   other purpose, including any other litigation or proceeding.
20           9.      Any violation of this order may result in sanctions by this Court, including
21   contempt, and may be punishable by state or federal law.
22           10.     The provisions of this order shall remain in effect until further order of this
23   Court. The Court will provide counsel for Defendant and/or CDCR an opportunity to be heard
24   should the Court find modification of this order necessary.
25           11.     Defendant will produce the following confidential material to Plaintiff’s counsel:
26                   a. Redacted inmate appeal log number MCSP-A-15-00178.
27                   b. Confidential supplement to Plaintiff’s appeal, log number MCSP-A-15-02832.
28                        c. Use of force critique for incident number MCSP-A02-15-0361.
     08860-00001/11049403.1                                 3
                                                      Stipulated Protective Order (2:16-cv-02137-KJM-EFB (PC))
 1                       d. Defendant Sanchez’s training records.
 2             12.       Copies of the documents listed above will not be filed with the court, but will be
 3   produced to Plaintiff’s counsel once this order is executed. To the extent that there are additional
 4   responsive documents covered by this protective order, the parties shall meet and confer
 5   regarding the production of those documents.
 6
     Dated: September 3, 2019                                  Respectfully submitted,
 7

 8
                                                               /s/ John McCauley
 9
                                                               JOHN MCCAULEY
10                                                             Quinn Emanuel Urquhart & Sullivan, LLP
                                                               Attorney for Plaintiff
11

12
                                                               /s/ Sean W. Lodholz
13                                                             SEAN W. LODHOLZ
                                                               Deputy Attorney General
14                                                             Attorney for Defendant E. Sanchez
15

16             IT IS SO ORDERED.
17

18   DATED: September 9, 2019.
19

20                                                              UNITED STATES DISTRICT JUDGE

21

22

23

24

25

26

27

28
     08860-00001/11049403.1                                4
                                                         Stipulated Protective Order (2:16-cv-02137-KJM-EFB (PC))
